
	
		II
		110th CONGRESS
		2d Session
		S. 2927
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2008
			Mr. Barrasso (for
			 himself and Mr. Bond) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To increase the supply and lower the cost of petroleum by
		  temporarily suspending the acquisition of petroleum for the Strategic Petroleum
		  Reserve and to amend the Energy Policy and Conservation Act to include
		  additional acquisition requirements for the Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 Government Oil Acquisition Financial
			 Accountability and Consumer Relief Act of 2008.
		2.Suspension of
			 petroleum acquisition for Strategic Petroleum Reserve
			(a)In
			 generalNotwithstanding any other provision of law, during any
			 period in which the conditions described in subsection (b) are not met, the
			 Secretary of Energy shall suspend acquisition of petroleum for the Strategic
			 Petroleum Reserve through the royalty-in-kind program or any other acquisition
			 method.
			(b)Resumption
				(1)In
			 generalThe Secretary may resume acquisition of petroleum for the
			 Strategic Petroleum Reserve through the royalty-in-kind program or any other
			 acquisition method under subsection (a) not earlier than 30 days after the date
			 on which the Secretary notifies Congress that the Secretary has determined
			 that, for the most recent consecutive 4-week period—
					(A)the weighted
			 average price of retail, regular, all formulations gasoline in the United
			 States is $2.50 or less per gallon (as adjusted under paragraph (2)); or
					(B)the weighted
			 average price of retail, No. 2 diesel in the United States is $2.75 or less per
			 gallon (as adjusted under paragraph (2)).
					(2)AdjustmentFor
			 fiscal year 2009 and each subsequent fiscal year, the prices described in
			 subparagraphs (A) and (B) of paragraph (1) for the preceding fiscal year shall
			 be adjusted to reflect changes for the 12-month period ending the preceding
			 November 30 in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
				3.Additional
			 acquisition requirementsSection 160 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6240) is amended by inserting after subsection (c)
			 the following:
			
				(d)Additional
				acquisition requirements
					(1)In
				generalTo the maximum extent practicable, any acquisitions made
				by the Secretary for the Reserve shall reflect a steady monthly dollar value of
				oil acquired through the royalty-in-kind program or any other acquisition
				method allowed by law.
					(2)Particular
				inclusion
						(A)Definition of
				heavy crude oilIn this paragraph, the term heavy crude
				oil means oil with a gravity index of not more than 22 degrees.
						(B)RequirementTo
				the extent technologically feasible, financially beneficial for the Treasury of
				the United States, and compatible with domestic refining requirements, the
				Secretary shall include at least 10 percent heavy crude oil in making any
				acquisitions of crude oil for the Reserve.
						(3)Negotiation of
				delivery datesNothing in this subsection limits the ability of
				the Secretary to negotiate delivery dates for crude oil acquired for the
				Reserve.
					(4)National
				security needsThe Secretary may waive any requirement under this
				subsection if the Secretary determines that the requirement is inconsistent
				with the national security needs of the United
				States.
					.
		
